Title: To Thomas Jefferson from François Adriaan Van der Kemp, 16 November 1825
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

My Dear and High Respected Sir!Oldenbarneveld
16 Nov. 1825.I trust, that you will not deem it amiss, if, after such a long silence, I take once more the liberty of writing you to assure of my continued affectionate regards. It might be the last time, as, although your age is far more advanced, mine is already arrived at 74 and the dimng of my eyes—dayly increasing makes reading and writing highly difficult. Since I was honoured with your favour  of Jan. 11—I heard nothing from you, as by the N. papers—read to me by my children, and I cannot justly expect any other informations. From these I learned. that your health—upon the whole, remains good—and I received a delightful pleasure, by learning, that you condescended  to have by an eminent artist a bust prepared—But your writings—your actions in behalf of your beloved country—your kindnesses and affectionate regards to your friends and acquaintances are more than sufficient to rouse their grateful feelings, and I ardently thank my God—that I was thoroughly acquainted with the former and enjoy’d a large share in the latter—may this be continued, till I breath no more.My worthy friend Peter Vreede communicated to me a wish to remit to you his Essay on the liberty of maritime of maritime commence and National industry—whom I advised—to forward the French translation of it, and address it—to my Friend Fred. Gibbard at Newyork—who this week informed me—that he delivered it to the collector of that port—to be forwarded to you. and I hope it may have arrived in safety at Monticello. If you approve its contents—upon the whole—I foster some hope, that through your influence it may appear in America in an English dress—with criticisms upon it—where those are required.Enjoying my ardent gratitude—you will permit me once more—to renew my sincerst assurance—that I remainMy Dear and high Respected Sir! Your devoted and obligedFr. Adr. van der KempP.S. I have not yet succeeded in obtaining Flourens on the nervous system—It is however now promised me from London—